DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Non-elected claim 1 has been cancelled by Applicant.  Non-elected claim 6 remains withdrawn from further consideration.  Since the Office action is final, Applicant should take appropriate action regarding the remaining non-elected claim.

Drawings
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) for not including the reference sign “32” in the description has been overcome by amendment.

The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) for not including the reference sign “20” in the description has been reconsidered and withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein second elevation is a maximum elevation” in line 13.  It is unclear if this “second elevation” is intended to represent the same structure as the previously set forth “a second elevation” (see line 12).  Such renders the claim as indefinite.  Claims 3-5 are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 5, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (6704957).
Note a seat (10) comprising: an operative surface (13) dimensioned to accommodate a human sitter, wherein the operative surface has a perimeter defined by a front edge (16), a rear edge (15) and two opposing longitudinal edges (12, 12), wherein the operative surface defines a plurality of longitudinal contours (the upper surface contour as shown in Figure 2, and it’s opposite side contour as shown in Figure 1) extending between the rear edge and the front edge; each longitudinal contour comprising: a first elevation along the rear edge (see Figure 2); and a second elevation (mid-point of 18, as shown in Figure 2) “approximately” eight inches from the rear edge, wherein the second elevation is a maximum elevation for the operative surface (see Figure 2); wherein the operative surface defines a plurality of latitudinal contours (between 19 and 18, 14, and between 18 and 17) extending between the two opposing longitudinal edges (see Figure 1), wherein each latitudinal contours is defined by a centrally disposed concave portion (see Figures 1 and 2); an anorectal area (central area as shown in Figure 1) of the operative surface, the anorectal area defined by each concave portion between the first and second elevations (see Figure 1), wherein each concave portion is capable of spreading both thighs of the human sitter, and wherein each second elevation is capable of causing flexion of both hips of the human sitter.  Regarding the second elevation being approximately eight inches from the rear edge, note that seat (10) has a length of “approximately” 20 inches.  See lines 23 to 24 in column 4.  Note the mark-up of Figure 2 below, which shows the maximum elevation at “approximately” eight inches from the rear edge:


    PNG
    media_image1.png
    502
    993
    media_image1.png
    Greyscale





Regarding claim 5, note the second elevation of each longitudinal contour is capable of urging a posterior thigh of the human sitter, causing flexion at an associated hip of the human sitter, whereby the spread of both thighs and flexion of the hips of the human sitter is capable of urging the anorectal area against the spread anus of the human user.  It is noted that claim 5 merely sets forth functional or operational language (i.e. intended use) and provides no structure that patentably distinguishes over the prior art.  When prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (6704957) in view of either Gueli (5916088) or Yeh (5626387).
The primary reference shows all claimed features of the instant invention with the exception of a pocket disposed along the anorectal area; and a temperature-adapted element retained in the pocket.
Gueli shows a seat having a pocket (26) disposed along a central section, wherein a temperature-adapted element (28) is retained in the pocket.
Yeh shows a seat having a pocket (203) disposed along a central section, wherein a temperature-adapted element (30) is retained in the pocket.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of either of the secondary references by adding to the seat of the primary reference a pocket disposed along the anorectal area (i.e. the central section), wherein a temperature-adapted element is retained in the pocket.  This modification provides selective temperature exchange with a user for enhanced user comfort.

Claim 4, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (6704957) in view of either Gueli (5916088) or Yeh (5626387).
The primary reference shows all claimed features of the instant invention with the exception of a temperature-adapted element integrated to the anorectal area.
Gueli shows a seat having a temperature-adapted element (28) integrated to its central section.
Yeh shows a seat having a temperature-adapted element (30) integrated to its central section.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of either of the secondary references by adding to the seat a temperature-adapted element integrated to the anorectal area (i.e. the central section).  This modification provides selective temperature exchange with a user for enhanced user comfort.

Response to Amendment/Arguments
Applicant’s response filed May 9, 2022 has been fully considered.  Remaining issues are described above.
All drawing objections have been overcome.
Indefiniteness remains in the claims, as noted.
Elected claims 2-5 remain rejected in view of the prior art.
Arguments with respect to Rose (D716072) and Wyborn (D808194) are now moot in view of new grounds of rejection, as necessitated by amendment.
Gueli (5916088) and Yeh (5626387) remain as secondary references and are provided as teaching references in new grounds of rejection, as necessitated.  No specific arguments regarding the obviousness of incorporating these secondary references has been provided by Applicant.
Non-elected claim 1 has been cancelled by Applicant.
Regarding non-elected claim 6, Applicant indicates that the claim “is currently amended to depend on claim 2”.  Note under the heading “Rejoinder Request” on the fourth page of the arguments.  Applicant is advised that claim 6 incorporates the limitations of claim 2, however the claim is a separate independent claim based on its preamble.  Note lines 1 to 2 which read: “A method of treating anorectal disorders comprising”.  Nevertheless, claim 2 is not allowable so rejoinder would be improper.
All remaining rejections are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A seat having longitudinal and latitudinal contours, wherein a maximum height of the seat shown between front and rear edges is conventionally shown by each of Mowat et al (D444980), Lowery (D634961), Ban (D695365), Rogers (3359577), Cumberland (4805603), DE102005026107A1, Tacon (10791845), Pedersen (D276938), Reddick (D289481), and Ross (D279642).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/June 8, 2022                                  Primary Examiner, Art Unit 3636